Citation Nr: 0928968	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on April 22, 2009, in Seattle, Washington, 
before the undersigned Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not set foot in Vietnam and is not shown 
to have been exposed to Agent Orange during service.

3.  Diabetes mellitus did not manifest during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to the Veteran's military service, or 
any event of service origin.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, may not 
be presumed to have been so incurred, and is not due to 
herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in June 2003.  Nevertheless, the RO did send 
the Veteran letters in January 2003, April 2003, March 2006, 
and February 2009, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, sufficient notice was provided by the AOJ prior to the 
transfer and certification of the Veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the Veteran's claim for 
service connection for diabetes mellitus was readjudicated in 
a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the January 2003 letter indicated that most 
claims will require evidence of service incurrence or 
aggravation of a disease or injury or an event that occurred 
in service that caused an injury or disease.  It was noted 
that the evidence should show that that the Veteran has a 
current disorder that may be associated with his military 
service.  The February 2009 letter also stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The February 2009 letter further indicated 
that such a relationship is presumed for veterans who served 
in Vietnam and have certain diseases.  Additionally, the July 
2004 statement of the case (SOC) and the February 2009 
supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2009 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2003 and February 2009 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.   The January 2003 and February 2009 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the January 2003, April 2003, and 
February 2009 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that the March 2006 and February 
2009 letters informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.  
Moreover, the Board concludes below that the Veteran is not 
entitled to service connection for diabetes mellitus.  Thus, 
any questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service personnel and 
treatment records as well as all identified and available VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.   The Veteran was also 
provided an opportunity to testify at a hearing before the 
Board.

In addition, the RO made reasonable efforts to verify the 
Veteran's alleged herbicide exposure in service.  In this 
regard, the April 2003 and February 2009 letters requested 
that the Veteran submit evidence of any service or 
disembarkation in Vietnam.  It was also noted in those 
letters that he should inform VA of when, where, and how he 
was exposed to herbicides if he did not have service in 
Vietnam.  

In addition, the RO requested in April 2003 that the National 
Personnel Records Center (NPRC) furnish the Veteran's dates 
of service in Vietnam.  A May 2003 response indicated that 
the Veteran served on the USS Kitty Hawk in the official 
waters of Vietnam from December 3, 1966, to January 3, 1967; 
from January 17, 1967, to February 14, 1967; from March 2, 
1967, to March 28, 1967; from April 12, 1967, to April 28, 
1967, from May 8, 1967, to May 23, 1967; from December 22, 
1967, to February 22, 1968; from March 3, 1968, to March 
1968; and, from April 11, 1968, to May 2, 1968.  However, it 
was also noted that the personnel records did not contain 
enough information to make a definitive statement regarding 
in-country service.  Indeed, as will be discussed in more 
detail below, the Veteran has indicated that he never set 
foot in Vietnam and that there is no evidence of actual Agent 
Orange exposure.  
 
Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining evidence to confirm herbicide exposure in service.  
The Veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the Veteran's claim that has not been 
obtained and associated with the claims folder.

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for diabetes mellitus.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

However, a VA examination is unnecessary to decide the claim 
for service connection in this case because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
discussed below, the Veteran has not been shown to have an 
event, disease, or injury, including herbicide exposure, to 
which a current diagnosis of diabetes mellitus could be 
related.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the requirements for establishing service 
connection on a direct basis, service connection for certain 
diseases, such as diabetes mellitus, may also be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

The Federal Circuit has held that VA regulations require that 
a veteran have set foot within the land borders of Vietnam 
for presumptive service connection and that a veteran who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit has further held 
that VA's amendment to its Adjudication Procedure Manual 
excluding veterans who had not set foot in Vietnam was not 
invalid nor impermissibly retroactively applied.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus.  The Veteran has contended that his current 
diabetes mellitus is related to herbicide exposure in 
service.  However, as noted above, VA laws and regulations 
require a veteran's service in the waters offshore and 
service in other locations to involve duty or visitation 
actually in the Republic of Vietnam for purposes of 
establishing presumptive service connection for Type II 
diabetes mellitus as due to exposure to Agent Orange. 38 
C.F.R. § 3.307(a)(6)(iii). Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  The evidence of record does not establish that 
the Veteran in this case had in-country service in the 
Republic of Vietnam.  His DD 214 shows that he served from 
October 1965 to August 1969 and had 3 years, 11 months, and 
29 days of foreign and/or sea service.  He was awarded the 
National Defense Service Medal, the Vietnam Service Medal 
with four bronze stars, the Republic of Vietnam Campaign 
Medial, the Navy Unit Commendation, and the Presidential Unit 
Citation.  NPRC did confirm that the Veteran served aboard 
the USS Kitty Hawk in the official waters of Vietnam.  
However, there is no evidence showing that he actually 
disembarked in Vietnam or was otherwise exposed to 
herbicides.  In this regard, a May 2003 response from NPRC 
indicated that they were unable to determine whether the 
Veteran had in-country service in the Republic of Vietnam, 
and the Veteran has not submitted any evidence showing that 
he had duty or visitation there.  In fact, he has not 
contended that he actually served in Vietnam. Indeed, he 
testified at his April 2009 hearing that he never set foot in 
Vietnam.  As such, the evidence of record does not 
affirmatively show that the Veteran served in the Republic of 
Vietnam as defined by VA laws and regulations.  

Moreover, there is no evidence otherwise documenting actual 
exposure to herbicides.  The Veteran testified at his April 
2009 hearing that he was exposed to Agent Orange and various 
chemicals aboard the USS Kitty Hawk as well as at other bases 
outside of Vietnam, including Grande Island in the 
Philippines.  In particular, he claimed that he served close 
to the shore of Vietnam and believed that he smelled the 
herbicides in the air and that barrels of Agent Orange were 
dropped from the ship.  Lay persons are competent to testify 
as to their experiences and observations, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); however, the Board finds 
that these statements are insufficient to verify the 
Veteran's claimed in-service herbicide exposure.  In this 
regard, the Veteran does not have actual proof or knowledge 
that herbicides were used or stored in his presence.  
Instead, it appears that he has simply speculated or assumed 
that there was Agent Orange based on the smell and the color 
of the barrels.  In fact, the Veteran acknowledged at the 
April 2009 hearing that there was no documented evidence of 
Agent Orange and that no one else had reported it.  In 
addition, despite his testimony regarding exposure to other 
chemicals, the Veteran subsequently stated during the hearing 
that there were no other chemicals linked to his diabetes 
mellitus.  Thus, the Board finds that the evidence of record 
does not support the Veteran's assertion that he was exposed 
to herbicides in service.  

Moreover, the Board notes that the Veteran has been diagnosed 
with type I diabetes mellitus.  That particular type of 
diabetes mellitus is not one of the diseases for which a 
presumption based on herbicide exposure is warranted under 38 
C.F.R. § 3.309(e).  The list of diseases that VA has 
associated with Agent Orange exposure does include type II 
diabetes mellitus, but the medical evidence of record does 
not show that the Veteran was ever diagnosed with that type 
of diabetes mellitus.  As such, the Veteran does not have a 
disability that is shown to be associated with Agent Orange 
exposure.  Therefore, in the absence of in-country service in 
the Republic of Vietnam or some evidence of the Veteran's 
actual exposure to Agent Orange as well as the lack of 
evidence of a disability shown to be associated with Agent 
Orange, service connection for diabetes mellitus on the basis 
of herbicide exposure is not warranted.

In addition, the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
diabetes mellitus.  In fact, his August 1969 separation 
examination found his endocrine system to be normal, and a 
urinalysis was negative for sugar.  Moreover, the medical 
evidence of record does not show that the Veteran sought 
treatment immediately following his separation from service 
or for many decades thereafter.  Indeed, the Veteran stated 
in his January 2003 VA Form 21-526, Veteran's Application for 
Compensation or Pension, that his diabetes mellitus began in 
January 1979, and he testified at his April 2009 hearing that 
the disorder was first diagnosed in 1976.  He specifically 
indicated at his hearing that he was not claiming that his 
diabetes mellitus had its onset in service or within one year 
thereafter.  Therefore, based on the evidence of record, the 
Board finds that diabetes mellitus did not manifest in 
service or within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
diabetes mellitus, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability. See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that diabetes 
mellitus manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's active 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of diabetes mellitus in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board finds that 
diabetes mellitus is not due to herbicide exposure, did not 
manifest during service or within one year of separation from 
service, and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


